                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

AALEN NORTON,                                §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §      Civil Action No. 4:19-cv-00001-O-BP
                                             §
WELLS FARGO BANK, N.A.                       §
                                             §
       Defendant.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       On August 2, 2019, the United States Magistrate Judge made Findings, Conclusions, and

a Recommendation in this case. See ECF No. 29. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The Court has reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court concludes that the

Findings and Conclusions of the Magistrate Judge are correct, and are, therefore, ACCEPTED as

the Findings and Conclusions of the Court.

       Accordingly, the Court GRANTS Defendant Wells Fargo, N.A.’s Motion for Judgment on

the Pleadings (ECF No. 15).

       SO ORDERED this 20th day of August, 2019.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
